DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that the Terminal Disclaimer, filed on April 21st, 2021, has been approved and entered. 
Claims 1 and 4-7 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,586,817. The Applicant submitted a Terminal Disclaimer to facilitate allowance of the present application. The Terminal Disclaimer was approved, and the rejections are withdrawn.
Reasons for Allowance
Claims 1, 3-9 and 11-16 are allowed.
Claims 9 and 11-16 were indicated allowable in the previous Office Action.
As stated in the previous Office Action, independent claims 1 and 9, as being amended, are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on January 14th, 2021. Claims 3-8 and 11-16 are dependent from the allowable claims 1 and 9, thus they are allowable.
In the previous Office Action, claims 1 and 3-8 were indicated allowable when the double patenting rejections are overcome. The Applicant has filed a Terminal Disclaimer, and the Terminal Disclaimer has been approved by the Office. The submission of the Terminal Disclaimer has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828